Order entered March 23, 2015




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-14-00535-CR

                             MICHAEL ELIZONDO, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F09-57791-J

                                        ORDER
       The State’s motion to extend the time for filing a brief is GRANTED, and the time is

extended until April 14, 2015.


                                                   /s/   DAVID L. BRIDGES
                                                         PRESIDING JUSTICE